                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

NATHAN O. KEYES,

                       Plaintiff,                                     8:18CV569

        vs.
                                                                       ORDER
NANCY A. BERRYHILL, Commissioner of
Social Security;

                       Defendant.


        Plaintiff has submitted a motion to proceed in forma pauperis. (Filing No. 2.) After
reviewing the request, I will waive payment of fees and grant Plaintiff leave to proceed in forma
pauperis.


        IT IS ORDERED:


        Plaintiff’s motion to proceed in forma pauperis (Filing No. 2) is granted. The Clerk of
Court shall file the complaint and accompanying pleadings without the prepayment of costs or
fees.


        Dated this 10th day of December, 2018.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
